Citation Nr: 1602057	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-28 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for sarcoidosis, hypertension, diabetes mellitus, and prostate cancer.

The Veteran testified before the undersigned during a videoconference hearing in October 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2015).  The units or other military entities that the DOD has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block b.  When a Veteran claims exposure in Korea, and his or her service was either not between April 1, 1968, and August 31, 1971, or not in a unit or entity listed in the table, VA is to send a request to the United States Army and Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides.  M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 7, Block a.

If a Veteran was exposed to herbicides during active service, certain diseases, including prostate cancer and diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

VA and private treatment records include diagnoses of prostate cancer and diabetes mellitus.  The Veteran asserts, in a June 2012 statement, that his disabilities are related to herbicide exposure from serving in Korea near the DMZ from March 1968 to June 1969 with the 7th Battalion, 5th Artillery.  The Veteran, in an October 2015 hearing, asserted that he was a cook and brought food to the infantry unit inside the DMZ on a daily basis.  He also asserts that where he was stationed in Korea was just outside of the DMZ.

The Veteran's service personnel records demonstrate that he was assigned to Company B, 7th Battalion, 5th Artillery Division in Korea from March 1968 to June 1969.  While part of the Veteran's service in Korea was between April 1, 1968, and August 31, 1971, the period cited by the pertinent regulation concerning presumed herbicide exposure in Korea, his unit is not a unit determined by the DOD as one that operated in or near the Korean DMZ.

In December 2012, the AOJ requested information from the Defense Personnel Records Information Retrieval System (DPRIS) as to whether there was any documented the use, storage, spraying, or transporting of herbicides, as well as any specific duties performed along the DMZ, by the Veteran's unit in Korea.  No response was received.  A new request must be made to the JSRRC that specifically inquires as to whether there is evidence that the Veteran's unit was near the DMZ or whether the Veteran's duties as a cook would have required he visit areas within the DMZ.  There is no response included in the claims file. 

With respect to the Veteran's hypertension claim, while hypertension is not a presumptive condition under 38 C.F.R. § 3.309, the adjudication manual recognized that hypertension could be secondary to diabetes in some cases.  38 C.F.R. § 3.159 (c)(4).  Therefore, the issue inextricably intertwined with the claim for service connection for diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran has also asserted that his sarcoidosis is due to herbicide exposure.  VA treatment records note a history of sarcoidosis.  Treatment records from St. Johns dated in October 2002, include a diagnosis of rule out sarcoidosis and a history of sarcoidosis.  During the October 2015 hearing, the Veteran testified that he was treated at St. Johns hospital in 1990 for sarcoidosis.  The Board is remanding the claim in order attempt to obtain the outstanding private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC, or other appropriate entity, to determine whether it is at least as likely as not that the Veteran's unit (7th Battalion, 5th Artillery), while stationed in Korea, supported any units in the DMZ.  Any appropriate development to address these inquiries, such as request for or review of unit histories or other such records, must be conducted.  Attention is invited to the Veteran's June 2012 statement and October 2015 Board hearing transcript, which contained details from the Veteran regarding his in-service duties, including delivering food to infantrymen inside the DMZ daily.

2.  Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, who have treated him since service for claimed disorders.  This should specifically include records pertaining to the 1990 diagnosis of sarcoidosis.

If any requested records cannot be obtained, inform the Veteran, tell him what steps were taken to obtain the records; and what further actions will be taken regarding the claim. 

3.  If it is determined that the Veteran was likely exposed to Agent Orange or dioxin in service, obtain an opinion as to whether hypertension was caused or aggravated by type II, diabetes mellitus.

If aggravation is found, the examiner should state whether there is evidence created prior to aggravation or at any time between the onset of aggravation and the current level of disability that shows a baseline of hypertension prior to aggravation.

The examiner must provide reasons for the opinions. 

4.  If it is determined that the Veteran was not exposed to Agent Orange or dioxin in service, obtain an opinion as to whether the Veteran's prostate cancer is etiologically related to his in-service diagnosis of chronic prostatitis.

5.  If any benefit sought on appeal remains denied; issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




